Wiest, J.
I concur in this opinion. The statute permitting the testing of the sanity of any one in custody as an insane person in any asylum, home or retreat, is a wise provision, intended for the preservation of personal liberty, in accord with the long cherished right of judicial inquiry established at common law and adequately safeguards public interests. This statute meets the humane idea that no man’s liberty shall be placed beyond judicial inquiry when reason for restraint is alleged to have come to an end.
If petitioner is insane his restraint can continue and if he is sane he ought to be released. An adjudication of insanity is not, ex necessitate, a bar to inquiry by writ of habeas corpus as to its continuance. Com., ex rel. Draper, v. Kirkbride, 3 Brewst. (Pa.) 393.
Steere, C. J., and Moore, J., concurred with Wiest, 3.